Citation Nr: 1642274	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-11 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right eye disorder.

2. Entitlement to service connection for a left eye disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1966 to December 1970.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma.  The Board issuance of October 2014 denied claims for higher rating for posttraumatic stress disorder (PTSD), and bilateral hearing loss.  The Board then remanded the instant claims back for further development.

For clarification of hearing request, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Previously the Veteran had a Travel Board hearing scheduled to be held June 2014, which his designated agent-representative then cancelled in advance of the proceeding.  However, upon statement received in January 2016, the representative reiterated the request for hearing.  

In view of the conflicting information, the Board sent the Veteran August 2016 correspondence requesting clarification whether he still wanted a hearing; but the letter was returned as undeliverable.  The Veteran should be scheduled for another hearing to ensure due process.  In so doing, the hearing notification should be               sent out after the AOJ determines his current address of record.      

Accordingly, the case is REMANDED for the following action:

1. Determine the Veteran's current address of record (including whether it has changed, or not from that utilized by the Board to attempt contacting him over          the past year), including contacting the Veteran's representative to obtain it if necessary.

2. Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing at his current confirmed address of record.              Place a copy of the hearing notice letter in the claims file.                 If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

